 Case 1:21-cr-20077-TLL-PTM ECF No. 17, PageID.39 Filed 09/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 1:21-cr-20077

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
JASON DALE STOCK,

                  Defendant.
_________________________________________/

      ORDER DENYING DEFENDANT’S MOTION FOR TRANSPORTATION TO
                      POLYGRAPH EXAMINATION

       This matter is before this Court upon Defendant’s Motion for Transportation to Polygraph

Examination. ECF No. 15. On February 3, 2021, Defendant Jason Dale Stock was indicted on one

count of possession child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). ECF

No. 1. Defendant is detained pending trial pursuant to a consent order of detention. ECF No. 12.

His trial is currently scheduled for October 12, 2021. ECF No. 11.

       On August 31, 2021, Defendant, through counsel, filed a motion entitled “Motion for

Government Cooperation in Having Private Polygraph Examination Conducted.” ECF No. 15.

Defendant states that the Government has rejected his offer to cooperate because it does not believe

him. Id. at PageID.34. To demonstrate his truthfulness, Defendant wants a polygraph examination,

but the Isabella County Jail, where he is currently detained, “will not allow it.” Id. at PageID.35.

Defendant thus requests an order directing the United States Marshals Service to transport him to

the Midland County Jail for a polygraph examination. Id. Defendant further states that a polygraph

examination would also “help [him] not lose points for acceptance of responsibility.” Id.

       Defendant’s motion will be denied for two reasons.
    Case 1:21-cr-20077-TLL-PTM ECF No. 17, PageID.40 Filed 09/13/21 Page 2 of 2




        First, “there is no federal right . . . to [a] polygraph exam.”1 Thompson v. Flaherty, No.

2:08-CV-500, 2010 WL 3667013, at *2 (S.D. Ohio Sept. 14, 2010) (collecting cases). Indeed, there

is not even a constitutional right “to have polygraph evidence admitted at trial[].” United States v.

Thomas, 167 F.3d 299, 308 n.8 (6th Cir. 1999). Defendant’s generic reference to the Sixth

Amendment and counsel’s duty to “assist his client in any way that he can” does not alter the

analysis. See ECF No. 15 at PageID.35. This Court will not direct the United States Marshals

Service to transport Defendant to an examination that he has no right to compel.

        Second, the Government represents in its response brief that favorable polygraph results

would not change its decision regarding Defendant’s cooperation. ECF No. 16 at PageID.37. The

Government also represents that it will not object to Defendant receiving a reduction in his total

offense level for acceptance of responsibility if he “plead[s] guilty and clearly accept[s]

responsibility for the offense.” Id. at PageID.38.

        Accordingly, it is ORDERED that Defendant’s Motion for Transportation to Polygraph

Examination, ECF No. 15, is DENIED.


        Dated: September 13, 2021                             s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




1
  Michigan law allows a defendant charged with certain state-law offenses to request a polygraph
examination. MICH. COMP. LAWS 776.21(5). But Defendant is accused of a federal offense in
federal court, and federal law confers no such right.
                                                 -2-
